Dr. Calvin M. Frazier Commissioner of Education Colorado Department of Education State Office Building 201 East Colfax Denver, Colorado  80203
Dear Dr. Frazier:
You have requested an opinion concerning the amount of yearly increase in the teacher emeritus retirement fund.
QUESTION PRESENTED AND CONCLUSION
Your question is whether the maximum amount paid as retirement benefit increases at an annual rate of 3% on only the two hundred dollar basic maximum or whether the amount is increased by 3% of the previous year's maximum payment.
     Reading the statute to determine its meaning, it is clear that the maximum payment increase is based upon the previous year's maximum.
ANALYSIS
The relevant statute was amended in 1974 and now provides:
     There is hereby created a state teachers' emeritus retirement fund from which the commissioner of education shall authorize payments from such appropriations as may be made to said fund. Persons qualifying for retirement benefits under sections 22-64-116 to 22-64-119 shall receive a monthly payment of two hundred dollars per month, less any pension or retirement benefit received from any other retirement or pension fund supported in whole or in part by the state or any of its political subdivisions. All payments made under this section shall be prorated on an equal monthly basis within the limits of the appropriations made, and no payment shall exceed two hundred dollars, and, effective July 1, 1975, and each year thereafter, said amount shall be increased by three percent. C.R.S. 1973,  22-64-119.
Your question is whether the maximum amount paid as retirement benefit increases at an annual rate of 3% on only the two hundred dollar basic maximum or whether the amount is increased by 3% of the previous year's maximum payment. Reading the statute to determine its meaning, it is clear that the maximum payment increase is based upon the previous year's maximum.
SUMMARY
The 1974 amendment to the statute regarding the teacher emeritus retirement fund requires an increase based on the previous year's maximum.
Very truly yours,
                             J.D. MacFARLANE Attorney General
TEACHERS EDUCATION
C.R.S. 1973, 22-64-119
EDUCATION, DEPT. OF Administration
The 1974 amendment to the statute regarding the teacher emeritus retirement fund requires an increase based on the previous year's maximum.